FILED

APR 1 9 2011

T COURT
UNITED STATES DISTRIC C|erk, U.S. District & Bankruptcy

FGR THE DISTRICT OF CGLUMBIA Courts fortna Dlstrict of columbia

NADEJDA A. HRISTOVA, )
)

Plaintiff, )

)

v. ) Civil Action No. _  

)

DEPARTMENT OF JUSTICE, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
pro se complaint. For the reasons discussed below, the complaint will be dismissed as frivolous.

In a rambling and disorganized complaint, plaintiff alleges that the United States
Department of Justice, the National Security Agency, the Federal Bureau of Investigation, and,
perhaps, other federal govemment agencies, are conducting surveillance in violation of the
Fourth Amendment to the United States Constitution and various federal statutes, causing him
unspecified physical injuries, emotional distress, and financial harm. Through this action,
plaintiff demands injunctive relief and the release of any records pertaining to the surveillance.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. Ia’. at 328. The Court has the discretion to
decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Dentorz v. Hernandez, 504 U.S. 25, 33 (1992).

Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than
that applied to a formal pleading drafted by a lawyer, see Haines v. Kerner, 404 U.S. 519, 520
(1972), the Court concludes that the factual contentions of the plaintiff s complaint are baseless
and wholly incredible. For this reason, the complaint is frivolous and must be dismissed. See 28
U.S.C. § l9l5(e)(2)(B)(i).

A separate Order accompanies this Memorandum Opinion.

»M 

United/States District Judge

DATE: O,/p/v'é /¢4`/ )_0;/